                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


JEREMY MICHAEL GRUTT,                             )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   Case No. 17-00163-CV-W-MDH-SSA
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                       Defendant.                 )


                                             ORDER

       Before the Court is Plaintiff’s Attorney’s Motion for 42 U.S.C. § 406(b) Attorney Fees

Doc. 25). Plaintiff’s Attorney seeks $18,718.50. Section 206(b)(1)(A) of the Social Security Act,

42 U.S.C. § 406(b)(1)(A), provides that a court may award a “reasonable” attorney fee not in

excess of 25% of past-due benefits under Title II of the Social Security Act for an attorney’s

representation of a plaintiff for Title II benefits before that court. In Gisbrecht v. Barnhart, 535

U.S. 789, 122 S. Ct. 1817 (2002), the Supreme Court set forth the method for calculating a

“reasonable” 42 U.S.C. § 406(b) fee. Plaintiff’s Attorney asserts and demonstrates that their

request is consistent with Gisbrecht and Defendant agrees. (Doc. 21).

       As Plaintiff has acknowledged, when an attorney receives fees under both the Equal Access

to Justice Act and § 406(b), the attorney must refund the smaller fee to the claimant. See Gisbrecht,

535 U.S. at 796. Plaintiff’s Attorney was previously awarded $6,000.00 in Equal Access to Justice

Act fees. Therefore, Plaintiff’s Attorney’s Motion is GRANTED, and it is ORDERED that

Plaintiff’s Attorney is awarded $18,718.50. Plaintiff’s Attorney is further ORDERED to

reimburse Plaintiff for $6,000.00 awarded in Equal Access to Justice Act fees.




         Case 4:17-cv-00163-MDH Document 29 Filed 04/15/21 Page 1 of 2
IT IS SO ORDERED.

Dated: April 14, 2021                           /s/ Douglas Harpool______
                                               DOUGLAS HARPOOL
                                               United States District Judge




        Case 4:17-cv-00163-MDH Document 29 Filed 04/15/21 Page 2 of 2
